Lansden, J. Claimant, Flossie V. Henson, widow of Robert Walter Henson, deceased, seeks to recover from respondent under the Workmen’s Compensation Act for the death of her husband as the result of an accident that arose out of and in the course of his employment as a Maintenance Equipment Operator in the Division of Highways of the Department of Public Works and Buildings. On September 7, 1950, decedent was one of three men assigned to operate a centerlining machine on Route 127 south of Donnelson, Illinois. This machine, when in operation, painted the black line. at the center of the paved highway. The three men pumped air into the paint tank to assure a free flow of paint during the center-lining activities. They then waited on the shoulder of the highway for a State Highway Police escort, which was to safeguard them and the machine while the operation proceeded down the center of the highway. While waiting, a valve on a paint line of the machine burst, throwing a heavy spray of black paint into the air. To avoid this shower of paint, two of the men. ran down the shoulder of the highway, but decedent ran across the highway and into the path of a truck tractor-semi-trailer unit. The driver tried to avoid hitting decedent, but the left front fender of the truck struck bim and knocked him onto the highway shoulder. Decedent was promptly taken in an ambulance to the Hillsboro Hospital, Hillsboro, Illinois, but was pronounced dead on arrival. No jurisdictional questions are involved. Respondent has paid for the emergency ambulance service, and claimant is entitled to an award. On the date of the accident, decedent was 55 years of age, married and living with his wife, and had one son, Franklin Dean Henson, born June 10, 1933, dependent upon him for support. . Decedent’s earnings from respondent in the year prior to his death amounted to $2,700.00. The rate of compensation is, therefore, $22.50 per week. Bernice Naumann, Paris, Hlinois, was employed to take and transcribe the testimony at the hearing before Commissioner Wise. Reasonable charges in the amount of $15.80 were incurred, and an award in favor of Bernice Naumann is hereby entered for «the sum of $15.80. . An award is entered in favor of Flossie V. Henson, widow of Robert Walter Henson, deceased, under Section 7 (a) (f) (h-3) (L) of the Workmen’s Compensar tion Act in the -sum of $6,675.00, payable as follows: $ 585.00, which has accrued and is payable forthwith, ' $6,090.00, which is payable in weekly installments of $22.50 per week, commencing on March 16, 1951, for a period of 270 weeks, plus one final payment of $15.00. Jurisdiction of this case is specifically reserved for the entry of such orders as may from time to time be necessary. This award is subject to the approval of the Governor. Ill. Rev. Stat. 1949, Chap. 127, Sec. 180.